V.




                                                             14th COURT 07 . 'PEAUa
                                                                 HOUSTON, VCXAS
                                NO.14-14-00443-CV

                     DECLARATION OF INABILITY TO PAY COS         JAN 28 2015
         The following declaration is made pursuant to Ffed£^xT£'iM£R A- PR,NE
                                                                    CLERK
    28 U.S.C.§1746,and Texas Civil Practice and Remedies Code,Cnapter
    132.Which provides persons incarcerated may use an unsworn de
     claration under penalty of perjury in place of an affidavit
    sworn before a Notary Public.
                  *************************************************

         Now respectfully comes Antonio Sepeda,TDCJ#469585,and declares
    that I am unable to pay the costs of this appeal proceedings,
    and requests leave to proceed 'In forma pauperis.'In support
    of this request would show the following:

    1. I am presently incarcerated in the H.H.Coffield Unit of the
    Texas Dept.Of Criminal Justice,where I am not permitted to earn
    or handle money.

"•.'./'2. I •have rib source of income or spousal income.
'••v ;3. I "currently have $3.00 credited to me in the Inmate trust
   , fund.

    4. During my incarceration in the TDCJ-CID I have received
    approximately $80 within the last 6 months as gifts from relat
    ives.

    5. I neither own nor have an interest in any realy,stocks,bonds,
    or bank accounts and I recieved no interest or dividends income
    from any source.

    6. I have zero dependents.
    7. I have total debts of opproximately $15,000.00.
    8. My monthly expenses are approx.$20.
      I,Antonio Sepeda,TDCJ#469585,being incarcerated in the H.H.
    Coffield Unit of the TDCJ-CID in anderson County,Texas verify
    and declare under penalty of perjury that foregoing facts are
    true and correct,and I am the person named above..

                                            X.
                                             ANTOI



    CERTIFIED 6 MONTHS INMATE TRUST FUND STATEMENT ATTACHED)
CSINIB02/CINIB02     TEXAS DEPARTMENT OF CRIMINAL JUSTICE            01/22/15
CF27/GKA1606               IN-FORMA-PAUPERIS DATA                    07:58:08
TDCJ#s 00469585 SID#: 03269771 LOCATION: COFFIELD          INDIGENT DTE: 01/20/15
NAME; SEPEDA,ANTONIO                    BEGINNING PERIOD: 07/01/14
PREVIOUS TDCJ NUMBERS: 00427158
CURRENT BAL:          3.98 TOT HOLD AMT          0.00 3MTH TOT DEP:         120.14
6MTH DEP:          120. 14 6MTH AvG BAL           2.12 6MTH AVG DEP:          20.02
MONTH HIGHEST BALANCE TOTAL DEPOSITS     MONTH HIGHEST BALANCE TOTAL DEPOSITS
12/14      50.08            50.00        09/14        0.28             0.00
11/14      30.42            30.14        08/14        0.28             0.00
10/14      40.28            40.00        07/14        0.28             0.00
PROCESS    DATE          HOLD      AMOUNT         HOLD   DESCRIPTION




STATE OF TEXftSn COUNTY
ON THIS THEcTScNDAY OF                           mm        I CERTIFY THAT THIS DOCUMENT IS A TRUE,
COMPLETE,AND UNALTERED                      J3PY MADE BY ME OF INFORMATION CONTAINED IN THE
COMPUTER DATABASE REGARDING THE OFFENDER'S ACCOUNT. NP SIGs
PF1-HELP PF3-END ENTER NEXT TDCJ NUMBER:           OR SID NUMBER:



            Gaye L Karrtlwr •
          Notary Pttblle, State'of imzmm #
            My CommlMfcMi Expire*       «
                  07/20/2018 '          •

    Notary.Without Bond


          i^Xo^mM^
                                                            FILED IN
                                                      14th COURT OF APPEALS
                                                           HOUSTON, TEXAS


                            ANTONIO   SEPEDA               JAN 28 2015
                              TDCJ0469585              £
                                                      CHRISTOPHER A. PRINE
                             COFFIELD   UNIT                   CLERK

                             2661   FM 205.4
                     TENNESSEE COLONY,TEXAS 75884




JAN.21,2015


CHRISTOPHER A.PRINE,CLERK
FOURTEENTH COURT OF APPEALS

HOUSTON,TEXAS.


RE:14-14-00443-CV

   TC#14-CV-0014
(Appellant acknowledgement of correspondence issued by this
court on Wednesday,January 14,2015.that appellant needed to
comply with chapter 14 of the Texas Civil Practice and Remedies
Code.)


(Enclosed is:
1.CERTIFIED 6 MONTHS INMATE TRUST FUND STATEMENT AS REQUIRED
BY CHAPTER    14.
2.APPELLANT DECLARATION OF INABILITY TO PAY COSTS.

3.Appellant motion to proceed without prepaying fees or costs.
4.Appellant Declaration relating to previous filings §14.004
Texas Civil    Practice and Remedies Code.
5.appendix(s) A,B,C.
6.TRAP-2 Motion to cover any extra copies required by this court
Dear Clerk;
The above stated documents are for filing with this court,as
required by the new Rules of the Appellate Courts Procedures.
I submit appellant TRAP-2 Motion for any additional copies that
may be required.
                                               Respectfully;

                                                        S^L